PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TANG et al.
Application No. 16/983,813
Filed: 3 Aug 2020
For: SYSTEMS AND METHODS FOR UPDATING BEAMFORMING CODEBOOKS FOR ANGLE-OF-ARRIVAL ESTIMATION USING COMPRESSIVE SENSING IN WIRELESS COMMUNICATIONS
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a response to the petitions filed on February 18, 2022, under 37 CFR 1.59(b), to expunge information from the above-identified application, and under 37 CFR 1.182, to expedite consideration of the petition under 37 CFR 1.59(b).  

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.59(b) is GRANTED-IN-PART.

Petitioner requests that the Supplemental Amendment and eTerminal Disclaimer filed on November 29, 2021, be expunged from the above-identified application. The petition submits that these documents were unintentionally submitted in the above-identified application, and were intended for U.S. Application No. 17/039,936.

A petition to expunge information unintentionally submitted in an application under 37 CFR 1.59(b) requires a fee as set forth in 37 CFR 1.17(g), or $220.00 as an undiscounted entity.  Although this fee was not paid upon filing the instant petition, $220.00 has been charged to Deposit Account No. 03-1728, as authorized on February 18, 2022.  

I.	Supplemental Amendment

Upon a showing satisfactory to the Director, information other than that forming part of the original disclosure may be expunged from an application. Regarding the Supplemental Amendment, the requirements (A)-(F) of MPEP § 724.05(II) for expunging information that is 

In a paper file the unintentionally submitted documents could, but not necessarily would, have been physically removed from the file wrapper and returned to applicant; in the IFW realm the corresponding action(s) is to close the document and also remove such from the listing of "Public[ly available] Documents." It is agreed that it would be appropriate in this instance to close the Supplemental Amendment (including claims and remarks) filed on November 29, 2021, and also remove such from the listing of publicly available documents for this Image File Wrapper (IFW).

II.	eTerminal Disclaimer

The request to expunge the eTerminal Disclaimer is not appropriate under 37 CFR 1.59. A terminal disclaimer may only be withdrawn in accordance with the procedures set forth in the Manual of Patent Examining Procedure (MPEP) § 1490 VIII.A. Therefore, the request to expunge the eTerminal Diclaimer pursuant to 37 CFR 1.59 is dismissed. 

Petitioner filed a petition to withdraw the terminal disclaimer, properly treated under 37 CFR 1.182, on November 30, 2021. This request was granted in a separate decision issued on February 28, 2022. The fee for the terminal disclaimer will not be refunded for the reasons stated in that decision. Additionally, the petition fee paid on November 30, 2021, was applied to the petition under 37 CFR 1.182.


Telephone inquiries concerning this communication should be directed to the undersigned at (571) 270-7064.


/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET